DETAILED ACTION
This communication is responsive to the Amendment filed August 5, 2021.  Claims 1-18 are currently pending.
The rejections of claims 1-18 under 35 USC 102 or 103 set forth in the Office Action dated May 5, 2021 are MAINTAINED for the reasons set forth below.
This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021 was filed after the mailing date of the Office Action on May 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glowczwski et al. (WO 2016/086006).
The rejections of claims 1, 2, 10-13, and 15-18 are adequately set forth in the May 5 Office Action at paragraphs 10-13, which are incorporated by reference herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczwski et al. (WO 2016/086006) as applied to claim 1 above, and further in view of Singh et al. (US 2005/0182207).
The rejections of claims 3, 7, and 8 are adequately set forth in the May 5 Office Action at paragraphs 18-19, which are incorporated by reference herein.

Claims 4-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczwski et al. (WO 2016/086006).
The rejections of claims 4-6, 9, and 14 are adequately set forth in the May 5 Office Action at paragraphs 21-23, which are incorporated by reference herein.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes two arguments in support of its assertion that the present claims should be allowed.
First, Applicant argues that Glowczwski does not recognize that an “optimum vapor pressure” exists, nor teaches the step of modifying that optimum vapor pressure.  (Remarks, p. 5.)
While the examiner agrees that Glowczwski does not explicitly teach an “optimum vapor pressure,” the examiner disagrees that the step of modifying the vapor pressure is not taught.  As discussed in the May 5 Office Action, Glowczwski teaches changing the ICA partial pressures (and therefore the total pressure attributable to the ICAs), which will thereby alter the vapor pressure.  The ICA pressures taught by Glowczwski result in the optimum vapor pressure, as determined by the equation recited in the present claims.  Thus, Glowczwski implicitly teaches changing the vapor pressure, and that vapor pressure is necessarily “optimum” because it satisfies the recited equation.

Second, Applicant argues that Glowczwski teaches ICA partial pressures, whereas the present claims seek to identify “optimum vapor pressure,” which is not the same as partial pressures.  (Remarks, pp. 5-6.)
The examiner agrees that partial pressure and vapor pressure are not the same.  However, Glowczwski teaches the “total” ICA pressure of the reactor.  That is, Glowczwski teaches that the sum of the ICA partial pressures (the sum of the pressures attributable to each ICA) is preferably 1.38-6.89 bar.  (para. [0042].)  Under Raoult’s Law (PA = χAP°A), the total ICA partial pressure is equivalent to the total vapor pressure attributable to the ICAs.  That is χ is 1 (total relative moles of ICA), so partial pressure equals vapor pressure.  Thus, Glowczwski implicitly teaches vapor pressure via its explicit disclosure of total partial pressure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763